DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 01/06/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of carbomer (polyacrylic acid) as specific polymer PA1 and PA2 and the compound of claim 6 as specific PC1 and PC2; isononyl isononanoate as specific oil; dextrin and fatty acid ester (dextrin palmitate) as specific gelling agent; hydrating agent as specific active agent. Claims 1-10, 12-16 read on the elected polymer, oil and gelling agent and are under examination. Claim 11 does not read on the elected species and is withdrawn from consideration.

Claims 1-22 are pending, claims 1-10, 12-16 are under examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goutayer et al. (US20140045949) in view of Spengler et al. (US20060204469), Chieffi et al. (US20110110993) and Tournilhac (EP1386600).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Goutayer et al.  teaches a composition in the form of O/W emulsion comprising an oil droplet encapsulated by shell comprising a anionic polymer such as polyacrylic acid and a cationic polymer such as amodimethicone, size of droplet is more than 500um, the aqueous phase is at least 60% by volume (claims 1-20; page 1-2, page 1-2, [0001-0050]; page 3, [[0074]). No surfactant is required (page 2, [0057]). In one 

    PNG
    media_image1.png
    470
    669
    media_image1.png
    Greyscale

Spengler et al. teaches Stable mixed emulsion systems containing at least two discrete and distinctly different dispersed particle size ranges, i.e., both nanoemulsion and macroemulsion semisolid dispersions, as well as a method of making the same, are disclosed. The stable mixed emulsions may be used for cosmetic and dermatological applications and provide unique benefits (abstract). Spengler et al. teaches benefit to mix different particle size of emulsion for benefit of both small particle size emulsion and large particle size emulsion (page 1, [0006-0018]). The weight ratio of nanoemulsion to macroemulsion is about 20: 1 to 1:20 (page 2, [0028]). Spengler et al. teaches The mixed emulsions of the present invention are stable. In other words, there is minimal flocculation, Ostwald's ripening (of the nanoemulsion portion), or coalescence of semisolid dispersions, etc., for a period prior to use which is 
Chieffi et al. teaches high efficiency particles and compositions, such as consumer products, comprising such high efficiency particles as well as processes for making and using such high efficiency particles and compositions comprising Such high efficiency particles (abstract). In one aspect, an encapsulate comprising a core, a shell having an inner and outer Surface and a coating, said shell encapsulating said core, said coating coating the outer Surface of said shell, said coating comprising a cationic polymer and an anionic polymer is disclosed. Cationic polymer includes polyamine and anionic polymer includes polyacrylate (page 2-3, [0017-0073]). The core comprises skin care agent in one embodiment (page 3, [0076]). Surfactant is not required (page 5, 
Tournilhac teaches a physiologically acceptable composition, especially a cosmetic composition, containing a continuous liquid fatty phase, which is gelled or thickened with at least one dextrin ester with a degree of substitution of less than 2. The dextrin ester makes it possible to obtain a stick that does not exude, and which gives a glossy, non-migrating and long-lasting deposit over time when applied (abstract). Tournilhac teaches cosmetic compositions which "may be in the form of a ...
water-in-oil emulsion" (Page 12, [0118]) , the dextrin ester is preferably "a dextrin palmitate" (page 4,  [0037]) in an amount ranging from I% to 50% ... by weight relative to the total weight of the composition" (page 5, [0040-0041]) - wherein "[t]he total liquid fatty phase of the composition (i.e. the total amount of oil(s)) can represent from 5% to 95% ... by weight relative to the total weight of the composition" (page 6, [0057]) - which "has the advantage of retaining the oils contained in the fatty phase with making it possible to obtain a composition with improved stability and/or with improved shiny" (page 3, [0022]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Goutayer et al.   is that Goutayer et al. do not expressly teach drop size less than 500um, gelling agent. This deficiency in Goutayer et al.   is cured by the teachings of Spengler et al., Chieffi et al. and Tournilhac.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goutayer et al., as suggested by Spengler et al., Chieffi et al. and Tournilhac,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare a mixed emulsion by adding emulsion of capsule particle size less than 500um to the emulsion of Goutayer et al. because it is advantage to do so as suggested by Spengler et al. Since Chieffi et al. teaches emulsion of capsule comprising anionic and cationic polymer with size at about 15um, it is obvious for one of ordinary skill in the art to prepare a mixed emulsion by adding emulsion of capsule particle size less than 500um to the emulsion of Goutayer et al. and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include dextrin palmitate as gelling agent in oil phase because this has the advantage of retaining the oils contained in the fatty phase with making it possible to obtain a composition with improved stability and/or with improved shiny as suggested by Tournilhac. Since it is advantage to do so, it is obvious for one of ordinary skill in the art to include dextrin palmitate as gelling agent in oil phase and produce instant claimed invention with reasonable expectation of success.
Goutayer et al. teaches capsule comprising anionic polymer such as polyacrylic acid and cationic polymer such as amodimethicone, it is obvious for one artisan to prepare emulsion of capsule comprising anionic polymer such as polyacrylic acid and cationic polymer such as amodimethicone with size at about 15um.
Regarding claim 3, Goutayer et al. teaches isononyl isononoate.
Regarding claims 5 and 7, Goutayer et al. teaches 0.5% of polyacrylic acid in aqueous phase which is 80% of total amount, then is about 0.4% of total amount; Goutayer et al. teaches 1% of amino-silicone (cationic polymer) in oil phase.
Regarding claim 12, Spengler et al. teaches mixing emulsion at ratio of 1:20 to 20:1.
Regarding claim 13-14, prior art teaches perfume and no surfactant is required.
Regarding claim 15, Goutayer et al. teaches color substance.
Regarding claim 16, Goutayer et al. teaches 15ml of oil phase out of 100ml emulsion, it is about 15% by weight.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .
 

Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kindel et al. (US20130195773).
For compact prosecution purpose, additional anionic polymer alginic acid is examined.
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Kindel et al.  teaches a composition in the form of O/W emulsion comprising capsule with size from 0.01 to 1 mm, and the capsule comprises a membrane formed by cationic polymer (amodimethicone) and anionic polymer (such as alginic acid), The active substance is encapsulated inside capsule (page 15-16, [0180, 0182, 0184, 0186]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Kindel et al.  is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
 Kindel et al. teaches O/W emulsion comprising capsule with mean size from 0.01 to 1 mm, and the capsule comprises a membrane formed by cationic polymer (amodimethicone) and anionic polymer (such as alginic acid). When the mean size of capsule is about 500um, there are capsule size less than 500um and more than 500um.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that Though Goutayer and Chieffi both mention the use of cationic and anionic polymers, Chieffi discloses particles which are entirely different from the drops of Goutayer. Goutayer describes drops comprising a core formed from a first phase and a shell made of a coacervate layer formed by the interaction of a first precursor polymer (which may be a cationic polymer) in the first phase and a second precursor polymer (which may be an anionic polymer) in a second phase. Goutayer coating comprising a cationic polymer and an anionic polymer that coats outer surface of the shell. Because Chieffi describes particles which are structurally different from the drops of Goutayer, one of ordinary skill in the art would not have been motivated to prepare drops comprising a shell formed of at least one anionic polymer and at least one cationic polymer and having a size of less than 500 μm as claimed. Spengler and Tournilhac do not cure the deficiencies of Chieffi and Goutayer. Accordingly, Applicant submits that a prima facie case of obviousness has not been has not been established for at least this reason.
In response to this argument: This is not persuasive. There is no requirement for both drops to have same structure as long as both drops are encapsulated with layers comprising both cationic and negative polymers. Since both Chieffi and Goutayer teaches composition for cosmetic skin care, under guidance from Spengler teaching the mixed emulsions of small and large particle size exhibit significant improvement in stability, skin feel, as compared to a straight nanoemulsion or to a straight macroemulsion, it is obvious for one of ordinary skill in the art to prepare a mixed emulsion by adding emulsion of capsule particle size less than 500um to the emulsion of Goutayer et al. and produce instant claimed invention with reasonable expectation of success.

Applicants argue that one skilled in the art would not have had a reasonable expectation of success in preparing the claimed composition, Goutayer expressly states that the methods disclosed therein obtain drops with a size greater than 500 μm. 
only a core and a melamine-based polyurea shell. The core/shell particles are subsequently coated with an anionic polymer (carboxymethyl cellulose) and a cationic polymer (cationic hydroxyethylcellulose (CatHEC)) in Examples 2 and 3. Id. at ,m [0127]-[0128]. Importantly, Chieffi does not report a particle size for the coated core/shell particles. Moreover, Chieffi does not disclose or suggest that the particle size for the core/melamine-based polyurea shell particles of Example 1 would be the same for drops comprising a shell having at least one anionic polymer and at least one cationic polymer. Thus, Chieffi does not disclose or suggest any size for particles comprising a shell formed of at least one anionic polymer and at least one
cationic polymer. Absent a starting point or guidance on the size of Chieffi's coated particles or how to obtain drops comprising a shell formed of at least one anionic polymer and at least one cationic polymer having a size of less than 500 μm, any assertion that it would have been prima facie obvious for one skilled in the art to prepare such drops is not supported by the cited references and is legally insufficient to sustain a finding of a "reasonable expectation of success." Accordingly, it is respectfully submitted that one skilled in the art would not have had a reasonable expectation of success in obtaining a composition comprising a dispersed oil phase in the form of drops (G1) and (G2), wherein drops (G1) comprise a shell formed of at least one anionic polymer and at least one cationic polymer and have a size of less than 500 μm

Goutayer. Because the Office action has failed to establish a prima facie case of obviousness for at least these reasons, Applicant requests the withdrawal of the § 103 rejection of claim 1, and claims 2-10 and 12-16 which depend therefrom.
	In response to this argument: This is not persuasive. Applicants simply misinterpreted the 103 rejections and one artisan in the art would have reasonable expectation of success to make drops with size at about 15um according to Chieffi method. Regarding argument that Chieffi does not teaching capsule comprising both cationic and anionic polymer with particle size of 15um, it is argued that Chieffi teaches in general that capsule comprising both cationic and anionic polymer, and in one working example capsule (including core, shell and coating) with particle size 15um, and it is reasonable to expect the similar particle size for capsule comprising both cationic and anionic polymer. Thus, the 103 rejection is still proper.

	Applicants argue unexpected results with claimed invention.
	In response to this argument: This is not persuasive. MPEP 716.02, Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) . Evidence of unexpected properties may be in the form of a direct or In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Applicant’s data is not sufficient to overcome the 103 rejection at least for the following reason. Firstly, applicants failed to compare with closest prior art. Secondly, applicants failed to demonstrate those results as unexpected since Spengler teaches the mixed emulsions of small and large particle size exhibit significant improvement in stability, skin feel, as compared to a straight nanoemulsion or to a straight macroemulsion. Therefore, the 103 rejection is still proper.

	Applicants argue that the limitation of no surfactant in claim 14, and all arguments regarding “no surfactant” are incorporated herein by reference.
In response to this argument: This is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). AS discussed in the above 103 rejections, both Chieffi and Goutayer teaches no surfactant is required, and Spengler is relied on for teaching the mixed emulsions of small and large particle size exhibit significant improvement in stability, skin feel, as compared to a straight nanoemulsion or to a straight macroemulsion, it is obvious for one of ordinary skill in the art to prepare a mixed emulsion by adding emulsion of capsule particle size less than 500um to the emulsion of Goutayer et al. and produce instant claimed invention with reasonable expectation of success.
,I [0184]. Additionally, Kindel states in the next sentence that "[i]t is advisable to sieve the capsules to ensure a uniform size distribution." Id. (Emphasis added.) The claimed drops are certainly not of uniform size distribution. Thus, based on the consideration of Kindel as a whole, one skilled in the art would not have been motivated to prepare a composition comprising a dispersed oil phase in the form of two differently sized drops. Accordingly, Applicant asserts a prima facie case of obviousness has not been established, and respectfully requests withdrawal of the corresponding rejections of claims 1 and 6.
In response to this argument: This is not persuasive. Kindel teaches mean particle size of 0.01 to 1 mm, thus, any particle size in this range including 500 um is obvious. Since 500um is mean particle size, there must be particle bigger and smaller than 500um. It is reminded that Kindel uniform size distribution that is not equal to uniform size (all particles have 500um). Therefore, the 103 rejection is still proper

Applicants argue about unexpected results.
In response to this argument: This is not persuasive. As discussed in the above 103 rejections, Applicant’s data is not sufficient to overcome the 103 rejection at least for the following reason. Firstly, applicants failed to compare with closest prior art. Secondly, applicants failed to demonstrate those results as unexpected since Spengler 

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10300006 in view of Goutayer et al. (US20140045949) in view of Spengler et al. (US20060204469), Chieffi et al. (US20110110993) and Tournilhac (EP1386600). The reference patent , in view of Goutayer et al., Spengler et al., Chieffi et al. and Tournilhac, according to the same rational as the above 103 rejection, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over reference patent.

 Claims 1-10 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11026879 in view of Goutayer et al. (US20140045949) in view of Spengler et al. (US20060204469), Chieffi et al. (US20110110993) and Tournilhac (EP1386600). The reference patent teaches a O/W emulsion comprising capsule of polyacrylic acid and amodimethicone with size more than 500um, in view of Goutayer et al., Spengler et al., Chieffi et al. and Tournilhac, according to the same rational as the above 103 rejection, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over reference patent.

Response to argument:
Applicants argue the same as 103 rejection.
In response to this argument: this is not persuasive. Since those arguments are sufficient to overcome 103 rejection, they are not sufficient to overcome the ODP rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIANFENG SONG/Primary Examiner, Art Unit 1613